DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8, 10-18 and 20 are pending in the Amendment filed 11/15/21. 
The rejection of claim 20 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the invention, is withdrawn in view of Applicant’s amendment to claim 20.
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1 and 13.
However, claims 1-8, 10-18 and 20 are rejected, as set forth below, in view of newly cited reference to Dajnowski (US 20180251865 A1) and Ziegelmeyer (US 4156949 A).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to independent claims 1 and 13 overcome the prior art rejections of record because the prior art, in particular the reference to McRaney that was relied upon to teach the spiral path of the laser, fails to teach the combination of longitudinal movement of the pipe with a spiral path of the laser. Instead, McRaney contemplates only the spiral movement of the laser system 100 about an immobile pipe [Abstract, para. 0026].
However, newly cited reference to Dajnowski (US 20180251865 A1) discloses a laser ablation devices to clean and process surfaces [Abstract], comprising systems and methods for directing a laser beam at a surface to form a contact area, and moving the contact area to form a contact curve. In some embodiments, the method can be applied to laser ablate rollers where a roll is rotating in front of a laser 
Additionally, newly cited reference to Ziegelmeyer (US 4156949 A) discloses a pipe cleaning machine [Abstract], comprising: A pipe cleaning machine is provided in which rotary wire brushes remove rust and/or dirt from the exterior of pipes of various diameters. Feeding means is provided for driving the pipe lengthwise while rotating it. Provision is made of optionally usable means for reversing the direction of travel of the pipe if it is seen to require further cleaning after one or more passes. It is a feature that through a simple adjustment the number of turns per foot of pipe advancement may be varied, a feature of importance in relation to different diameters of pipe and to the observed need for increasing or diminishing the intensity of total treatment. The capacity for reversal of travel is important for continuing treatment of the pipe until the observed degree of cleanliness is acceptable. Reversal of travel can also simplify the handling of the pipe for a single attendant because the cleaned pipe can be withdrawn at the same end of the machine from which the rusted or dirty pipe is fed in. [Abstract]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konopacki (US 20180117661 A1) in view of Dajnowski (US 20180251865 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Konopacki discloses a system for cleaning a tube [Abstract, “manufacturing boiler tubes”] comprising:
an enclosure for receiving the tube 204 [para. 0032, “tubes are loaded into the system 10”];

an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube.
As to amended claim 1, Konopacki teaches “the tube cleaning system 16 is utilized to remove a contaminant surface layer 82 from the tubes 204 via laser ablation. As shown therein, the system 16 directs a laser beam 80 against the surface of the tube 204 where most of the laser energy is absorbed by the contaminant layer 82.” [para. 0035]. Although Konopacki teaches conveying the tube within the system [para. 0032, “inlet conveyor 12”; para. 0035-37; para. 0055, “conveyor”; Fig. 12], the reference fails to explicitly disclose: 
an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube.
However, Dajnowski discloses a laser ablation devices to clean and process surfaces [Abstract], comprising: 
[0004] According to example embodiments, the present technology provides systems and methods for directing a laser beam at a surface to form a contact area, and moving the contact area to form a contact curve. In some embodiments, the method can be applied to laser ablate rollers where a roll is rotating in front of a laser scanner. By rotating, the roll moves its surface under the laser scan. An example roll includes an annilox printing rolls. In other embodiments, the laser ablation system can be utilized for cleaning flat surfaces or materials on a conveyor belt that pass under a laser scanner. In some embodiments, the laser scanner can be configured in a handheld embodiment. These laser systems and methods herein can also be used to process or sanitize a surface as well as surface cleaning. 
[0005] In certain embodiments, the laser beam ablates a coating on the surface at the contact area. The method may include tuning a wavelength and a power of the laser beam to ablate the coating, the coating being one of corrosion, foreign material and oxidation. The wavelength and the power may be further tuned to not ablate the surface.

[0099] FIG. 11 is an example laser system, according to various embodiments of the present technology. The system 1000 comprises a beam profiler 1002, a laser sub-assembly 1004, and a target 1006. 
[0100] In some embodiments, the laser sub-assembly 1004 comprises a frame that supports a plurality of rolling wheels, such as rolling wheels 1008-A-D that rotatingly support the target 1006. A lathe shaft 1010 provides controlled rotating movement of the target 1006 when the target 1006 is coupled thereto. In some embodiments, the target 1006 can be secured on a terminal end by an adjustable armature 1012 that can be adjusted in a vertical direction.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe laser-cleaning system, of Konopacki, to include the laser system including rolling wheels and an adjustable armature, of the cylindrical target laser-cleaning system, of Dajnowski, in order to effect rotational movement of the pipe about the longitudinal axis, and vertical movement, during cleaning and thereby achieve laser-cleaning of the entirety of the exterior of the pipe, as taught by Dajnowski [Abstract]. 
2.  Modified Konopacki discloses the system of claim l further comprising:
a probe operative to identify one or more materials that the tube is made of [claim 1, claim 3; para. 0056, “inspection and verification station configured to measure a plurality of properties… the plurality of parameters include at least a chemistry”].
3. Modified Konopacki discloses the system of claim 2, wherein the probe is at least one of:
a laser induced breakdown spectroscopy device; and

4. Modified Konopacki discloses the system of claim 1 further comprising: a sensor 92 operative to measure a wall thickness of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”].
5. Modified Konopacki discloses the system of claim 4, wherein the sensor is at least one of:
an ultrasonic sensor;
an eddy current sensor [para. 0038];
a radiological sensor; and
an optical camera [para. 0037].
6. Modified Konopacki discloses the system of claim 1, further comprising:
a sensor operative to measure at least one of:
a radius size of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”; claim 5]; and
a length of the tube.
7. Modified Konopacki discloses the system of claim 1, further comprising:
a marking device operative to make one or more marks on the tube [para. 0040, “inkjet printing system”] that correspond to at least one of:
a material that the tube is made of [claim 3, claim 5];
a wall thickness of the tube [claim 3, claim 5];
a radius size of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”; claim 5];
a length of the tube;
a manufacturer of the tube [para. 0040];
a lot number of the tube [para. 0040];

a tracking number of the tube [para. 0040]; and
an intended use of the tube [para. 0039].
8. Modified Konopacki discloses the system of claim 1, wherein the substance 82 is at least one of mill scale, oxidation, oil, and a preservative coating [para. 0035, “contaminant surface layer 82”].
11. Modified Konopacki discloses the system of claim 1, wherein the surface is an exterior surface of the tube [para. 0035, “contaminant surface layer 82”].
12. Modified Konopacki discloses the system of claim 1, wherein the surface is an interior surface of the tube [para. 0035].
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2114. Here, although Konopacki fails to explicitly disclose cleaning an interior surface of the tube, the limitation is directed to an intended use which the apparatus of modified Konopacki appears to be capable of performing. See Fig. 6, which illustrates an angle of incidence of the laser which could readily clean an interior of an end portion of a pipe. 
13. Konopacki discloses a method for cleaning a tube [Abstract] comprising:
receiving the tube 204 at an enclosure [para. 0032, “tubes are loaded into the system 10”];
moving the tube 204 within the enclosure relative to a laser 80 [para. 0032, “inlet conveyor 12”; para. 0035-37; para. 0055, “conveyor”; Fig. 12], via an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube; and
ablating a substance disposed on a surface of the tube via the laser 80 [para. 0035, “contaminant surface layer 82”] while the tube rotates about the longitudinal axis.
As to amended claim 1, Konopacki teaches “the tube cleaning system 16 is utilized to remove a contaminant surface layer 82 from the tubes 204 via laser ablation. As shown therein, the system 16 directs a laser beam 80 against the surface of the tube 204 where most of the laser energy is absorbed by the contaminant layer 82.” [para. 0035]. Although Konopacki teaches conveying the tube within the 
moving the tube within the enclosure relative to a laser via an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube; and
ablating a substance disposed on a surface of the tube via the laser 80 while the tube rotates about the longitudinal axis.
However, Dajnowski discloses a laser ablation devices to clean and process surfaces [Abstract], comprising: 
[0004] According to example embodiments, the present technology provides systems and methods for directing a laser beam at a surface to form a contact area, and moving the contact area to form a contact curve. In some embodiments, the method can be applied to laser ablate rollers where a roll is rotating in front of a laser scanner. By rotating, the roll moves its surface under the laser scan. An example roll includes an annilox printing rolls. In other embodiments, the laser ablation system can be utilized for cleaning flat surfaces or materials on a conveyor belt that pass under a laser scanner. In some embodiments, the laser scanner can be configured in a handheld embodiment. These laser systems and methods herein can also be used to process or sanitize a surface as well as surface cleaning. 
[0005] In certain embodiments, the laser beam ablates a coating on the surface at the contact area. The method may include tuning a wavelength and a power of the laser beam to ablate the coating, the coating being one of corrosion, foreign material and oxidation. The wavelength and the power may be further tuned to not ablate the surface.
[0014] Various embodiments are directed to a method that comprises (a) directing a laser beam in a geometrical pattern at an arcuate surface of a cylindrical target; (b) blocking a portion of the laser beam to prevent a portion of the geometrical pattern from contacting the cylindrical target; and (c) rotating the cylindrical target as the laser beam contacts the arcuate surface so as to ablate the cylindrical target. 

[0100] In some embodiments, the laser sub-assembly 1004 comprises a frame that supports a plurality of rolling wheels, such as rolling wheels 1008-A-D that rotatingly support the target 1006. A lathe shaft 1010 provides controlled rotating movement of the target 1006 when the target 1006 is coupled thereto. In some embodiments, the target 1006 can be secured on a terminal end by an adjustable armature 1012 that can be adjusted in a vertical direction.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe laser-cleaning system, of Konopacki, to include the laser system including rolling wheels and an adjustable armature, of the cylindrical target laser-cleaning system, of Dajnowski, in order to effect rotational movement of the pipe about the longitudinal axis, and vertical movement, during cleaning and thereby achieve laser-cleaning of the entirety of the exterior of the pipe, as taught by Dajnowski [Abstract]. 
14.  Modified Konopacki discloses the method of claim 13 further comprising:
identifying one or more materials that the tube is made of via a probe [claim 1, claim 3; para. 0056, “inspection and verification station configured to measure a plurality of properties… the plurality of parameters include at least a chemistry”].
15. Modified Konopacki discloses the method of claim 14, wherein the probe is at least one of:
a laser induced breakdown spectroscopy device; and
an x-ray fluorescence device [para. 0037, “the automatic inspection and verification system 18 includes a commercial grade X-ray fluorescence (XRF) unit 90 commonly used in a positive material identification (PMI)”].
16. Modified Konopacki discloses the method of claim 13 further comprising:
measuring a wall thickness of the tube via a sensor 92 [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”].

an ultrasonic sensor;
an eddy current sensor [para. 0038];
a radiological sensor; and
an optical camera [para. 0037].
18. Modified Konopacki discloses the method of claim 13 further comprising:
marking the tube with one or more marks [para. 0040, “inkjet printing system”] that correspond to at least one of:
a material that the tube is made of [claim 3, claim 5];
a wall thickness of the tube [claim 3, claim 5];
a radius size of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”; claim 5];
a length of the tube;
a manufacturer of the tube [para. 0040];
a lot number of the tube [para. 0040];
a heat number of the tube [para. 0040];
a tracking number of the tube [para. 0040]; and
an intended use of the tube [para. 0039].

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konopacki (US 20180117661 A1) in view of Ziegelmeyer (US 4156949 A).
1. Konopacki discloses a system for cleaning a tube [Abstract, “manufacturing boiler tubes”] comprising:
an enclosure for receiving the tube 204 [para. 0032, “tubes are loaded into the system 10”];
a laser 80 disposed within the enclosure and operative to ablate a substance 82 disposed on a surface of the tube 204 [para. 0035, Fig. 6]; and
an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube.
As to amended claim 1, Konopacki teaches “the tube cleaning system 16 is utilized to remove a contaminant surface layer 82 from the tubes 204 via laser ablation. As shown therein, the system 16 directs a laser beam 80 against the surface of the tube 204 where most of the laser energy is absorbed by the contaminant layer 82.” [para. 0035]. Although Konopacki teaches conveying the tube within the system [para. 0032, “inlet conveyor 12”; para. 0035-37; para. 0055, “conveyor”; Fig. 12], the reference fails to explicitly disclose: 
an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube.
However, Ziegelmeyer discloses a pipe cleaning machine [Abstract, Fig. 3], comprising:
A pipe cleaning machine is provided in which rotary wire brushes remove rust and/or dirt from the exterior of pipes of various diameters. Feeding means is provided for driving the pipe lengthwise while rotating it. Provision is made of optionally usable means for reversing the direction of travel of the pipe if it is seen to require further cleaning after one or more passes. It is a feature that through a simple adjustment the number of turns per foot of pipe advancement may be varied, a feature of importance in relation to different diameters of pipe and to the observed need for increasing or diminishing the intensity of total treatment. The capacity for reversal of travel is important for continuing treatment of the pipe until the observed degree of cleanliness is acceptable. Reversal of travel can also simplify the handling of the pipe for a single attendant because the cleaned pipe can be withdrawn at the same end of the machine from which the rusted or dirty pipe is fed in. [Abstract]. 
The pipe is both driven longitudinally and rotated from a reversible electric motor 74. The motor, through pulleys 76, drives belts 78, and the belts, in turn, drive larger pulleys 80, the pulleys 80 being affixed to the upper ends of vertical shafts 82. The lower ends of shafts 82 have fast upon them pulleys 84 which, through belts 86, drive slanted pulleys 88 fast on slanted shafts 90. At their upper ends the shafts 90 have fast upon them slanted rubber discs 92 slanted upward at a five degree tilt by means of which the 
1. A machine for removing dirt and/or rust from the exterior of pipe which includes 
   (a) pipe supporting and guiding means; 
   (b) frictional, rotary pipe driving discs having marginal, deformable lateral face portions of substantial width engageable with the exterior of a pipe for rotating the pipe while scrubbing it and driving it lengthwise; 
   (c) driven rotary brushes engageable with the outer surface of the rotating pipe; 
   (d) means for adjusting said pipe driving discs to alter the number of pipe revolutions for a given extent of lengthwise feeding according to the diameter of the pipe and/or the observed need for increasing or diminishing the measure of cleaning treatment of the pipe; and 
   (e) motor means constructed and arranged to drive the brushes and the frictional rotary pipe driving discs, 
   in which the pipe supporting and guiding means is an essentially frictionless organization composed of a series of paired idler rollers, the rollers of each pair being of substantial length, divergently related, and inclined upward toward their more widely spaced ends. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe laser-cleaning system, of Konopacki, to include the pipe driving discs, of the pipe cleaning system, of Ziegelmeyer, in order to effect rotational movement of the pipe about the longitudinal axis, and longitudinal movement, during cleaning and thereby achieve cleaning of the entirety of the exterior of the pipe, as taught by Dajnowski [Abstract]. 
Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143, A.
2.  Modified Konopacki discloses the system of claim l further comprising:

3. Modified Konopacki discloses the system of claim 2, wherein the probe is at least one of:
a laser induced breakdown spectroscopy device; and
an x-ray fluorescence device [para. 0037, “the automatic inspection and verification system 18 includes a commercial grade X-ray fluorescence (XRF) unit 90 commonly used in a positive material identification (PMI)”].
4. Modified Konopacki discloses the system of claim 1 further comprising: a sensor 92 operative to measure a wall thickness of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”].
5. Modified Konopacki discloses the system of claim 4, wherein the sensor is at least one of:
an ultrasonic sensor;
an eddy current sensor [para. 0038];
a radiological sensor; and
an optical camera [para. 0037].
6. Modified Konopacki discloses the system of claim 1, further comprising:
a sensor operative to measure at least one of:
a radius size of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”; claim 5]; and
a length of the tube.
7. Modified Konopacki discloses the system of claim 1, further comprising:
a marking device operative to make one or more marks on the tube [para. 0040, “inkjet printing system”] that correspond to at least one of:
a material that the tube is made of [claim 3, claim 5];
a wall thickness of the tube [claim 3, claim 5];

a length of the tube;
a manufacturer of the tube [para. 0040];
a lot number of the tube [para. 0040];
a heat number of the tube [para. 0040];
a tracking number of the tube [para. 0040]; and
an intended use of the tube [para. 0039].
8. Modified Konopacki discloses the system of claim 1, wherein the substance 82 is at least one of mill scale, oxidation, oil, and a preservative coating [para. 0035, “contaminant surface layer 82”].
10. Modified Konopacki discloses the system of claim 9, wherein the actuator comprises:
at least two drive wheels operative to contact an exterior surface of the tube to effect the rotation of the tube about the longitudinal axis [Ziegelmeyer, claim 10, “rotary pipe driving discs”; Fig. 3, “92”; col. 3, lines 14-25].
11. Modified Konopacki discloses the system of claim 1, wherein the surface is an exterior surface of the tube [para. 0035, “contaminant surface layer 82”].
12. Modified Konopacki discloses the system of claim 1, wherein the surface is an interior surface of the tube [para. 0035].
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2114. Here, although Konopacki fails to explicitly disclose cleaning an interior surface of the tube, the limitation is directed to an intended use which the apparatus of modified Konopacki appears to be capable of performing. See Fig. 6, which illustrates an angle of incidence of the laser which could readily clean an interior of an end portion of a pipe. 
13. Konopacki discloses a method for cleaning a tube [Abstract; Fig. 3] comprising:
receiving the tube 204 at an enclosure [para. 0032, “tubes are loaded into the system 10”];
via an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube; and
ablating a substance disposed on a surface of the tube via the laser 80 [para. 0035, “contaminant surface layer 82”] while the tube rotates about the longitudinal axis.
As to amended claim 1, Konopacki teaches “the tube cleaning system 16 is utilized to remove a contaminant surface layer 82 from the tubes 204 via laser ablation. As shown therein, the system 16 directs a laser beam 80 against the surface of the tube 204 where most of the laser energy is absorbed by the contaminant layer 82.” [para. 0035]. Although Konopacki teaches conveying the tube within the system [para. 0032, “inlet conveyor 12”; para. 0035-37; para. 0055, “conveyor”; Fig. 12], the reference fails to explicitly disclose: 
moving the tube within the enclosure relative to a laser via an actuator operative to move the tube towards the laser while rotating the tube about the longitudinal axis of the tube; and
ablating a substance disposed on a surface of the tube via the laser 80 while the tube rotates about the longitudinal axis.
However, Ziegelmeyer discloses a pipe cleaning machine [Abstract], comprising:
A pipe cleaning machine is provided in which rotary wire brushes remove rust and/or dirt from the exterior of pipes of various diameters. Feeding means is provided for driving the pipe lengthwise while rotating it. Provision is made of optionally usable means for reversing the direction of travel of the pipe if it is seen to require further cleaning after one or more passes. It is a feature that through a simple adjustment the number of turns per foot of pipe advancement may be varied, a feature of importance in relation to different diameters of pipe and to the observed need for increasing or diminishing the intensity of total treatment. The capacity for reversal of travel is important for continuing treatment of the pipe until the observed degree of cleanliness is acceptable. Reversal of travel can also simplify the handling of the pipe for a single attendant because the cleaned pipe can be withdrawn at the same end of the machine from which the rusted or dirty pipe is fed in. [Abstract]. 

1. A machine for removing dirt and/or rust from the exterior of pipe which includes 
   (a) pipe supporting and guiding means; 
   (b) frictional, rotary pipe driving discs having marginal, deformable lateral face portions of substantial width engageable with the exterior of a pipe for rotating the pipe while scrubbing it and driving it lengthwise; 
   (c) driven rotary brushes engageable with the outer surface of the rotating pipe; 
   (d) means for adjusting said pipe driving discs to alter the number of pipe revolutions for a given extent of lengthwise feeding according to the diameter of the pipe and/or the observed need for increasing or diminishing the measure of cleaning treatment of the pipe; and 
   (e) motor means constructed and arranged to drive the brushes and the frictional rotary pipe driving discs, 
   in which the pipe supporting and guiding means is an essentially frictionless organization composed of a series of paired idler rollers, the rollers of each pair being of substantial length, divergently related, and inclined upward toward their more widely spaced ends. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe laser-cleaning system, of Konopacki, to include the pipe driving discs, of the pipe cleaning system, of Ziegelmeyer, in order to effect rotational movement of the pipe about the longitudinal axis, and longitudinal movement, during cleaning and thereby achieve cleaning of the entirety of the exterior of the pipe, as taught by Dajnowski [Abstract]. 

14.  Modified Konopacki discloses the method of claim 13 further comprising:
identifying one or more materials that the tube is made of via a probe [claim 1, claim 3; para. 0056, “inspection and verification station configured to measure a plurality of properties… the plurality of parameters include at least a chemistry”].
15. Modified Konopacki discloses the method of claim 14, wherein the probe is at least one of:
a laser induced breakdown spectroscopy device; and
an x-ray fluorescence device [para. 0037, “the automatic inspection and verification system 18 includes a commercial grade X-ray fluorescence (XRF) unit 90 commonly used in a positive material identification (PMI)”].
16. Modified Konopacki discloses the method of claim 13 further comprising:
measuring a wall thickness of the tube via a sensor 92 [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”].
17. Modified Konopacki discloses the method of claim 16, wherein the sensor is at least one of:
an ultrasonic sensor;
an eddy current sensor [para. 0038];
a radiological sensor; and
an optical camera [para. 0037].
18. Modified Konopacki discloses the method of claim 13 further comprising:
marking the tube with one or more marks [para. 0040, “inkjet printing system”] that correspond to at least one of:
a material that the tube is made of [claim 3, claim 5];
a wall thickness of the tube [claim 3, claim 5];
a radius size of the tube [para. 0037, “an optical measurement of the tube outside and wall thickness of the tube, using an optical sensor or camera 92”; claim 5];
a length of the tube;
a manufacturer of the tube [para. 0040];
a lot number of the tube [para. 0040];
a heat number of the tube [para. 0040];
a tracking number of the tube [para. 0040]; and
an intended use of the tube [para. 0039].
20. Modified Konopacki discloses the system of claim 1, wherein the actuator comprises: 
a conveyor having at least two drive wheels 92 operative to effect movement of a point on the exterior surface in a spiral direction relative to the laser so that the laser removes the substance off of a majority of the exterior surface [Ziegelmeyer, claim 10, “rotary pipe driving discs”; Fig. 3, “92”; col. 3, lines 14-25].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references cited to show pipe cleaning and/or laser ablation systems [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713